Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/25/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-17) are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 17 include the limitation “each of the plurality of contact portions is formed in a ring shape and is in line contact with a mounting surface of the electrostatic chuck.” 
This limitation is not clearly understood since “ring shape” and line contact are not understood. It is noted that projections will have a certain dimension of contact and therefore will have a line contact. Similarly, projections spread on a ring-shaped edge ring will have a ring shape. The limitation needs to be clarified with a drawing if possible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al (US 20170066103).
Tomioka et al disclose an edge ring (Fig 1 24) configured to be placed on 5an electrostatic chuck (21b) of a substrate processing apparatus so as to surround a periphery of a substrate, the edge ring comprising a plurality of contact portions (Fig 3A-3C). The plurality of contact portions are 10provided on a lower surface of the edge ring. The contact portions are above 0.1 micrometers. 
Tomioka et al teach that the concavities or convexities could be made using a file or blasting but they are not limited to a particular shape. Tomioka et al teach further that the objective is to have a low contact area so as to increase contact resistance so as to prevent leakage of charge and thus loss of attractive force and prevent leakage of heat transfer gas (Para [0050-0052]).
Regarding the plurality of contact portions being formed in a ring shape, it is noted that since the projection (concavities or convexities) are spread over the edge ring they will acquire ring shape. It is also noted that concavities or convexities in annular form are well known to keep and spread heat transfer gas. 
Regarding claim 3 in contrast to claim 2 contacts are at the same level.
Regarding claim 5 contact portion form an edge.
Regarding claim 8 since the convexities are above 0.1 micrometers formed by filing, line contacts are formed.
Regarding claims 16 and 17, the shape of saw tooth is formed by the convexities as in Fig 3A-3C. 

Claims 2, 4, 6-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al (US 20170066103) in view of Maeda et al (US 20210308812)
Regarding claim 2 and others not specially noted here, Tomioka et al do not disclose a second contact portion below a first contact portion. As understood this is a consequence of the edge ring with an inclined support portion.
Tomioka et al do not disclose an inclined support portion.
Maeda et al disclose a plasma chamber with an edge ring held around the substrate electrostatically with heat transfer gas between the edge ring and the support portion. The support portion is inclined to reduce heat transfer gas leakage.
It would have been obvious for one of ordinary skill in the art to therefore have an inclined support surface for additional advantage of leak prevention in the apparatus of Tomioka et al.
It is noted that the inclination of support surface gives rise to contact portion being of unequal height.
Regarding claims 4 and 10 projection on an inclined surface will create steps on the lower surface of the edge ring.
Regarding claims 6-7 and 12 inclination may have a slope inwards as in Fig 2 and 7.
Regarding claims 9 and 15 the contact portions are on either side of gas supply groove 16.
Regarding claims 11 and 13 contact portion form an edge or a protrusion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kono et al (JP 2016184645) also discloses a plasma chamber with an edge ring held around the substrate electrostatically with heat transfer gas between the edge ring and the support portion. The portion on both sides of the heat transfer gas groove discloses contact potions on the lower surface of the edge ring (Fig 6).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        electrostatic